


[aetrial2a02.jpg]
2015 LONG-TERM INCENTIVE (LTI) PLAN


PURPOSE OF THE PLAN
The purpose of the 2015 Long-Term Incentive Plan (the “Plan”) is to drive
shareholder value by providing incentives for Selected Participants (defined
below) to deliver increasing return on net assets for Advanced Energy
Industries, Inc. and its consolidated subsidiaries.
EFFECTIVE DATE
The Plan covers a one-year performance period from January 1, 2015 to December
31, 2015 (the “Plan Term”) and supersedes the Company’s 2012-2014 Long-Term
Incentive Plan. During the Plan Term, Selected Participants will not be entitled
to stock options, restricted stock units, performance stock units or other
equity awards under the 2008 Plan (defined below), except for awards granted
pursuant to this Plan or otherwise determined by the Compensation Committee of
the Board of Directors.
DEFINITIONS
For the purposes of this document only, the following definitions will apply:
“Award” or “award” shall mean an award consisting of Performance Stock Units
(PSUs) or Restricted Stock Units (RSUs) pursuant to the Plan.
“Board of Directors” shall mean the Board of Directors of the Company.
“Committee” shall mean the Compensation Committee of the Board of Directors.
Grants and Awards are approved by the Committee.
“Company” shall mean Advanced Energy Industries, Inc., a Delaware Corporation,
and its consolidated subsidiaries.
“Fiscal Year” shall mean the 12-month period ending on December 31, 2015.
“Grant” or “grant” shall mean a grant of Stock Options (SOs) pursuant to the
Plan.
“Performance Stock Unit (PSU) Award” or “PSU” shall mean a performance based
restricted stock unit award under the 2008 Plan as evidenced by an award
agreement that represents a commitment to provide the Selected Participant a
specific number of shares of Company common stock on a future date contingent
upon meeting or exceeding the performance metrics defined herein as certified by
the Committee. As set forth below, the delivery of Company shares may be
satisfied in whole or in part with cash as determined by the Committee.
Restricted Stock Unit (RSU) Award or “RSU” shall mean a restricted stock unit
award subject to vesting based on the lapse of one or more defined periods of
time and awarded under the 2008 Plan as evidenced by an award agreement that
represents a commitment to provide the Selected Participant a specific number of
shares of Company common stock on one or more future dates on the defined
vesting date(s).
“RONA” shall mean the Company’s net income from continuing operations, excluding
restructuring charges, divided by net assets (calculated, for the purposes of
this Plan, as current assets less cash, less current liabilities plus net book
value of property plant and equipment). The final calculation of RONA is subject
to one-time adjustments/exclusions




--------------------------------------------------------------------------------




as agreed upon by management and the Committee.
“Selected Participant” shall mean regular, full-time employees of the Company
who are selected by the Committee to participate in the Plan.
“Stock Option (SO) Grant” or “SO” shall mean a grant of a non-qualified stock
option under the 2008 Plan that allows the Selected Participant to purchase a
specific number of shares at a pre-determined price upon the lapse of one or
more defined periods of time.
“2008 Plan” shall mean the 2008 Omnibus Incentive Plan, as amended.
ELIGIBILITY
Participation is limited to Selected Participants who are not covered by any
other long-term incentive plan and are therefore eligible to participate in the
Plan.
Notwithstanding anything in the Plan to the contrary, and unless otherwise
determined by the Committee, an individual shall not be eligible to participate
in the Plan if such individual (a) performs services for the Company and is
classified or paid as an independent contractor by the Company or (b) performs
services for the Company pursuant to an agreement between the Company and any
other person or entity including an employee leasing organization.
To be eligible for the Plan, a Selected Participant must be actively employed by
the Company in the eligible role as of January 1, 2015, and must continue to be
employed and provide the services required of their position through the
applicable grant/award and associated vesting dates for SOs, RSUs and PSUs.
Participants who become eligible to participate in the Plan after the beginning
of the Plan Term (promoted, hired, rehired or converted from a non-employee
status) may be eligible for a Grants/Awards on a prorated basis. See the “New
Hires / Late Entrants” section below for additional details. Participants whose
tier level changes during the Plan Term (due to promotion or demotion) may be
eligible, on a prorated basis, for additional Grants and Awards (in the case of
promotion) or modified vesting (in case of demotions). See the “Promotions /
Demotions” section below for additional details.
A Selected Participant whose employment is terminated, either voluntarily or
involuntarily (regardless of cause) prior to an applicable Grant/Award or
vesting date will not earn or be eligible to receive a Grant/Award or the
associated vesting thereof.
Failure to comply with the Company’s policies and internal controls, including
but not limited to audit and control issues, and delegation of authority, may
result in a loss of eligibility and potentially termination of employment.
MEASURES OF PERFORMANCE
For the Plan Term, with respect to the PSUs, the annual performance metrics for
threshold, target and stretch RONA for the Fiscal Year has been set by the
Committee and the Board of Directors.
Once established, performance metrics normally shall not be changed during the
Plan Term. However, if the Committee determines that external changes,
unanticipated business conditions, or significant acquisitions or dispositions
have materially affected the fairness of the performance metrics, then one or
more of the performance metrics may be modified during the Fiscal Year at the
sole discretion of the Committee. The Committee should include a review of the
corporate tax requirements should such change in performance metrics be
considered.
GRANT CALCULATION
The number of SOs, RSUs, and PSUs awarded to each Selected Participant will be
based on a target annual value to be delivered to such Selected Participant
based on the Selected Participant’s employment tier/title, as determined by the
Committee. The target annual value for each level is as follows:




--------------------------------------------------------------------------------




 
Target Annual Value
Tier 0 (CEO)
$1.6M
Tier 1 (EVP CFO)
$500,000
Tier 1 (EVP GC)
$400,000
Tier 2 (SVP)
$225,000
Tier 3 (VP)
$125,000



The aggregate SOs granted and RSUs and PSUs awarded would be based on the target
annual value for each tier level as defined by the Committee, which would then
be applied to the closing or opening stock price (or a portion thereof for SOs
based on an estimated Black-Scholes value) on the grant/award date or such other
date/time as determined by the Committee (with a default of the closing price on
the date of grant). The Plan shall utilize SOs, RSUs, and PSUs in a targeted
ratio of 50% SOs, 25% RSUs and 25% PSUs. The Committee shall establish the value
of a SOs utilizing an estimated Black Scholes valuation methodology that is
based the volatility, risk free rate and expected term analysis. Likewise, the
Committee shall establish a value of a RSU and PSU using a valuation methodology
as determined by the Committee.
PSU Awards
The Committee shall award PSUs under the Plan at the full stretch amount (200%
of target) given the performance nature of the award. While the Award of each
PSU is issued on the award date as determined by the Committee, only after the
Committee has confirmed that the applicable performance metric has been met for
the Fiscal Year, will the Plan grant and vest shares underlying the PSU awards
or settle by the delivery of cash (or a combination thereof as determined by the
Committee). If settled in whole or part in cash, the amount of cash would be
equal to the closing or opening market value of shares on such settlement date
or such other date/time as determined by the Committee. See “Vesting Schedule”
section below for additional details.
VESTING SCHEDULE
Unless a separate vesting schedule is established by the Committee for a
Selected Participant, all SOs granted and RSUs Awarded under the Plan will vest
ratably over a three (3) year period, with one-third vesting on each anniversary
date of the date of the Grant/Award.
As soon as practicable following the end of the Fiscal Year, the Company and the
Committee will evaluate actual business results against the established
performance metric for the Fiscal Year in order to determine the percentage of
the PSU Grant that is eligible to vest and the percentage of the underlying
shares related to such PSU to be granted and vested; provided, however, that
with respect to the CEO, the Board shall be consulted prior to any final
determination.
The percentage of shares underlying a PSU that are vested under the Plan may
vary above or below the target level based on achievement of RONA returns
ranging from 50% up to 200% of the annual target value.
Actual Fiscal Year RONA Performance
Percentage of Target Shares Vesting under PSU
Performance At Threshold
50%
Performance Equal to Target
100%
Performance At or Above Stretch Target
200%



Vesting percentages between the threshold and target and between target and
stretch levels will be interpolated based on actual RONA results to calculate
the final vesting percentage.




--------------------------------------------------------------------------------




NEW HIRES / LATE ENTRANTS
Participants who become eligible to participate in the Plan after the beginning
of the Plan Term (promoted, hired, rehired or converted from a non-employee
status) will be eligible for a Grant/Award on a prorated basis. Late entrants
into the Plan are subject to approval by the Committee. The actual number of SOs
to be granted and RSUs or PSUs to be awarded will be prorated based on the
calendar date the Selected Participant became eligible to participate during the
Plan Term (“Eligibility Date”). The date the Committee approves a Selected
Participant’s eligibility is considered their “Eligibility Date” for purposes of
determining the timing and number of SOs, RSUs, or PSUs.


Eligibility Date
2015 Fiscal Year
January 1, 2015
100%
April 1, 2015
75%
July 1, 2015
50%
October 1, 2015
25%



Final eligibility percentages will be interpolated based on actual “Eligibility
Date” to calculate the final number of SOs to be granted and PSUs and RSUs to be
awarded. A Selected Participant who becomes eligible after October 1 of the
Fiscal Year will not be eligible for a Grant/Award.
PROMOTIONS / DEMOTIONS
The promotion of a Selected Participant shall be indicated by an approved change
in tier/title level from one eligible level to another (for example, a promotion
from Tier 3 to Tier 2). See “New Hires/Late Entrants” section for the treatment
of individuals whose promotion results in new eligibility in the Plan (for
example, a promotion from an ineligible level (tier 4 and below) to an eligible
one). The Committee may in its sole and absolute discretion determine that a
promotion is not entitled to an increase in Grants or Awards.
Upon approval of the promotion by the Company and, for purposes of this Plan,
confirmed by the Committee, the Selected Participant may be eligible for an
additional Grant of SOs or Award of RSUs or PSUs by the Committee representing
the difference in targeted value between the old and new tier levels for the
remainder of the Plan Term. The number of additional SOs, RSUs PSUs to be
Granted/Awarded will be prorated based on the actual promotion date for the
calendar year in which the promotion occurs.
A demotion of a Selected Participant shall be determined by the Company, and
such action would result in a change in tier level from one eligible level to
the level below (e.g., a demotion from Tier 2 to Tier 3). Any vesting that
occurs following the demotion will be based upon the new level for the remainder
of the Plan Term. The number of SOs, RSUs or PSUs available for vesting or
settlement will be prorated based on the actual demotion date. If the demotion
occurs following the end of the Fiscal Year, but prior to the vesting or
settlement of SOs, RSUs or PSUs for the Fiscal Year (e.g., a demotion effective
in January or early February), the Selected Participant will be eligible for the
vesting/settlement at the prior tier level for the prior Fiscal Year and
prorated based on the new level for the remainder of the Plan Term.
If the demotion results in the loss of eligibility in the Plan (e.g., a demotion
from Tier 2 or 3 to Tier 4 or below), the Selected Participant will not be
eligible for further vesting/settlement under the Plan. All unvested SOs granted
and PSUs or RSUs awarded under the Plan will be cancelled as of the demotion
date in the above example.
TERMINATION OF EMPLOYMENT
A condition precedent to receiving a Grant of a SO or Award of a RSU or PSU and
the associated vesting and settlement, or prorated portion thereof, is
continuous active employment, which shall include qualifying leaves of absence
through the applicable vesting of SOs and settlement of RSUs or PSUs.
Participants must be actively




--------------------------------------------------------------------------------




employed by the Company on the date of Grant of SOs, Award of RSUs or PSUs,
vesting of SOs and settlement of RSUs or PSUs in order to receive any benefit
therefrom. A Selected Participant whose employment is terminated, either
voluntarily or involuntarily (regardless of cause) prior to an applicable Grant,
Award, vesting or settlement date will not be eligible for any Grant, Award,
vesting or settlement. All unvested SOs and unsettled RSUs or PSUs are cancelled
as of the employment termination date, except as provided below. Please note
that irrespective of the terms of this Plan, if the Selected Participant is
subject to a Company-issued executive change of control agreement (“CIC
Agreements”), those terms may take precedence in particular situations related
to certain terminations and associated vesting of SOs and settlement of RSUs or
PSUs.
In addition, all vested and unvested SOs, RSUs or PSUs of a Selected Participant
whose employment is terminated with cause (e.g., a violation of Company policy)
is subject to cancellation and forfeiture.
2008 OMNIBUS INCENTIVE PLAN
Grants and Awards made under this Plan must be in accordance with and are
subject to the terms of the 2008 Plan. Each Selected Participant is also
required to sign or electronically acknowledge the appropriate grant and award
agreements agreeing to the detailed terms and conditions of the Grant and Award.
These agreements will be made available to Selected Participants at the time of
Grant or Award.
ADMINISTRATION
The Committee will be responsible for the administration of the Plan. The
Committee is authorized to interpret the Plan, to prescribe, amend, and rescind
rules and regulations deemed advisable, and to make all other administrative
determinations necessary. Any decision of the Committee in the interpretation
and administration of the Plan, as described herein, shall lie within its sole
and absolute discretion and shall be final, conclusive and binding on all
parties concerned.
GENERAL
The Committee reserves the right to define Company performance metrics and to
review, revise, amend, or terminate the Plan at any time without notice at its
sole discretion without any liability to the Selected Participant. Only the
Committee has the ability to modify the Plan, and all modifications to the Plan
must be in writing and approved by the Committee, and all modifications to the
Plan related to the CEO must be reviewed by the Board of Directors. Except for
certain limited exceptions with respect to CIC Agreements (as discussed above),
this Plan document supersedes any previous document you may have received.
The Company shall not be required to fund or otherwise segregate any cash or any
other assets which may at any time be paid to Selected Participants under the
Plan. The Plan shall constitute an “unfunded” plan of the Company.
In the event of any conflict between a Selected Participant’s employment
agreement with the Company and this Plan, the terms of the Selected
Participant’s employment agreement will control for those provisions that do not
relate to equity incentive compensation.
The provisions contained in this Plan set forth the entire understanding of the
Company with respect to the Plan and supersedes any and all prior communications
between the Company and any employee with respect to the Plan.
In the event any provision of the Plan shall be held illegal or invalid for any
reason, the illegality or invalidity shall not affect the remaining parts of the
Plan, and the Plan shall be construed and enforced as if the illegal or invalid
provision had not been included.
Any questions regarding this Plan should be directed to the Human Resources
department.
TERMS AND CONDITIONS - UNITED STATES ONLY
This Plan does not constitute a guarantee of work, job status or employment for
any period of time. Your employment at Advanced Energy Industries, Inc. or its
affiliate is at will and either you or the Company or affiliate may terminate




--------------------------------------------------------------------------------




the relationship at any time. This document is not intended to create a contract
of employment or commitment of ongoing payment, express or implied.




